DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is commended on his careful preparation of the patent application.  This application is being examined Pro Se Examiner who will offer customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The Examiner of record, protects the public’s interests.   To assist applicants in making informed decisions, the Examiner of Record can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate public ally available educational resources.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention with respect to how large the lake or area of a lake or fresh water pond, and the amount of citron or citrus medica Linn or extract of citrus medica Linn. is required in order to inhibit cyanobacteria formation in the lake, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant has recited “effective amount of a composition comprising Citrus medica Linn. or extract thereof” in the claims.  In the specification applicant has also taught using an effective amount of Citrus medica Linn. but nowhere does applicant indicate how large the lake is, was this the population of cyanobacteria in the lake, how much you have to administer to the lake for effective inhibition of cyanobacteria.   Applicant is not in possession of the invention.  For example, when applying an insecticide or fertilizer or herbicide to fields, the amount per area to prevent insects or weeds or vegetations has to be taught.  Applicant’s examples on pages 3-4, Paragraphs [0013]-[0015] while providing examples on water condition and testing, the sample size of a four  3.4 ml well cell wall clusters  containing M. aeruginosa plus citrus medica Linn.   does not provide adequate disclosure as to how much citrus medica Linn is necessary to treat a pond, or a lake.  Applicant has not taught what is an effective amount with respect to the treatment volume, concentration of cyanobacteria in the treatment volume and therefore does not have possession of the invention.  While there is no dispute that applicant may be able to show that citrus medica Linn. will inhibit growth of cyanobacteria in the 3.4 ml aliquot tested, there is no teaching to one having ordinary skill in the art as to what an effective amount when treating a lake or pond. As such it is the position taken by the USPTO, as presently written, there would be undue experimentation required in order to perfect the invention.  The Courts in In re Wands, 858 F. 2d. 731 (Fed. Cir. 1988) set forth the following factors to consider when determining whether undue experimentation is needed:  these factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  When considering these factors, as explained above, applicant has shown an example where the sample size is 3.4 ml, and has never taught how large is the lake to be treated, how much cyanobacteria is found in the lake, what amount of citron or citrus medica is required.  Applicant has taught that buffering and pH is a consideration for effective treatment and therefore the written specification would not enable a person skill in the art to know the amount of citrus medica Linn. is required for inhibiting cyanobacteria without undue experimentation. 
Conclusion
The Examiner has conducted a search regarding inhibition of cyanobacteria and the application citrus medica Linn. and has not come up with any specific art which can be used as prior art.   Applicant is encouraged to set up and interview with the Examiner of Record in order to discuss the rejection and applicant’s options moving forward.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swain et al. teach antimicrobial activity of metal based nanoparticles against microbes associated with disease in aquaculture.  Jin et al. teach compositions and methods for treating liberibacteria diseases and other bacterial diseases.  Hernandez et al. teach a pest repellant formulation and for use thereof for crops protection.  Albright et al. teach antimicrobial compositions with enhanced efficacy.  Harper Jr. teach methods and systems for large scale carbon dioxide utilization for lake kiuvu.  Alper teaches advanced viscoelastic antimicrobial compositions and methods.  Jensen teach periphyton filtration and pre and post treatment system and method.  Gidekel teach bio-nematicide comprising a by produced produces by a modification of the bacterial of the gluconacetobacter sp. and for repairing damage of wood and related cellulosic products caused by nematodes.  Kerr et al. teach the treatment and control of algae and other microorganisms in water.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771